Title: To Thomas Jefferson from James Monroe, 3 July 1795
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Paris July 3. 1795.

Having written you very fully three days since I have nothing to add at present to the details then given except that in an unexpected rencounter the other day the French have lost 3. ships and by the shameful misconduct of the officers commanding them or some of them. They have in consequence dismissed the Comy. of Marine which I think converts the loss of the ships into a signal victory, in such regard do I estimate his merits.
By Mr. De Rieux I learn that poor Gilmer declines and that Bell has been sick, that Mrs. Marks is dead—that Miss Gilmer is about to be married—that Wardlow and Robt. Jouett are. This short note from Goochland which opens the interior of a place extremely dear to me contains every thing that I have heard from that quarter since my arrival here. Be so kind as forward the enclosed to him and assure my neighbours I have not forgotten them, altho’ they may have forgotten me. Is there any thing here you wish me to procure for you. I beg you to give me a note of it if there is. Our best respects to Mr. and Mrs. R. and both yours and his families. Very sincerely I am Yr. affectionate friend & servt

Jas. Monroe

